Citation Nr: 1219686	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  08-17 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board notes that a claim for TDIU was before the Board in March 2006, and at that time the Board denied the claim.  The Veteran did not appeal the March 2006 denial to the Court of Appeals for Veterans Claims (Court) within 120 days of the Board's decision.  Instead, the Veteran submitted a "notice of disagreement" in August 2006 and submitted new evidence in support of his claim.  An October 2006 letter indicated that the Veteran had not submitted a timely application for appeal or reconsideration thus, the RO treated the Veteran's August 2006 correspondence as a new claim for entitlement to TDIU.  The claim was denied by the RO in the January 2007 rating decision currently on appeal.

The Veteran appeared and testified at a personal hearing in August 2010 before the undersigned Veterans Law Judge sitting in Seattle, Washington.  A transcript of the hearing is contained in the record.

This appeal was previously before the Board in December 2010.  The Board remanded the claim so that the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) Disabilities resulting from common etiology or a single accident; (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) Multiple injuries incurred in action; or (5) Multiple disabilities incurred as a prisoner of war.  See 38 C.F.R. § 4.16 (2011).  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.

The Board notes that the Veteran is currently service-connected for a left shoulder disability, a cervical spine disability secondary to the left shoulder disability, and a skin rash, all of which are rated as 30 percent disabling, for a combined 70 percent disability evaluation.  Given that the Veteran's cervical spine disability and left shoulder disability resulted "from a common etiology or a single accident," the Board finds that the Veteran meets the criteria necessary for consideration of his TDIU claim on a schedular basis.  38 C.F.R. § 4.16(a)(2).

The Veteran first filed a claim for TDIU in April 2002, stating his shoulder, back, and neck kept him from maintaining gainful employment.  On his application he indicated he has only had manual labor employment-working as a miner, laborer, and in maintenance.  He last worked for one month as a laborer for a lumber company between January and February 2002.  He stated that he quit all four of the jobs he held after discharge from service.  Additionally, he had periods of unemployment between jobs.  His longest employment was for roughly five years from 1991 to 1996.  The Veteran indicated he had only completed three years of high school, but also indicated he had completed one year of college.  He also stated that his "shoulder, neck and back problems are chronic and [he has] had to quit all of [his] jobs due to [his] disabilities."

In July 2002, the Veteran's prior employer for work with a lumber company, completed an "Employment Information" request related to his disability benefits claim.  The employer noted that the Veteran had been a chain operator, and that no concession had been made by reason of his disabilities during his month of employment.  The employer wrote that the Veteran was terminated due to failure to "comply with company policy" by not contacting his employers for six days.

The claims file shows that the Veteran had a long history of substance abuse and legal problems in the late 1990s and early 2000s.  VA records show he had a tendency to miss scheduled appointments, demand narcotic pain medications, and refused to participate in treatment.  He was noted to have a "lack of integrity" in February 2001, regarding his treatment and requests for pain medication.  One record indicates that he was incarcerated at one point in 2000, although the dates of this incarceration are not available in the record.

During October 1991 VA substance abuse treatment the Veteran stated there "was a chance he might lose his job because they found out his treatment was court-ordered for legal problems."

In July 1992, the Veteran was noted to be participating in vocational rehabilitation.  He had passed the general educational development (GED) tests and he was enrolled to attend college fulltime in the fall.  In December 1992, he reported he would be attending college for the next quarter.  By February 1993, the Veteran reported taking college courses and hoping to complete an engineering degree by 1995.  In November 1999, he stated he was attempting to become certified as a radiology technician through VA Chapter 31 benefits.

A VA substance abuse treatment record from May 2000 shows that the Veteran was beginning to have severe back problems and that he had to quit his job because he could no longer work. 

Social Security Administration (SSA) records show that the Veteran was found to be disabled due to traumatic arthritis of the left shoulder and degenerative disc disease of the lumbar spine.  The SSA found that the Veteran had "residual functional capacity to perform light work except limited ability to reach in all directions and only occasional overhead lifting, kneeling, stooping, crouching, crawling and climbing."  He was noted to be unable to perform any past relevant work.

A VA treatment record from February 2002 shows that the Veteran was caring for his father and was no longer able to continue to participate in substance care groups with the VA.  Additionally, in February 2002 he stated he had attempted to work at a sawmill but that he stopped working after one month because the work was strenuous and he had a flare-up of sciatica, paresthesias in both arms and muscle spasms in his back."  A June 2002 VA treatment record shows that the Veteran was having difficulty sleeping due to upper shoulder and neck stiffness following painting with his father. 

In October 2002, the Veteran was afforded a fee-basis VA examination by a private examiner.  He complained of weakness, instability and limitation of motion of his left shoulder, as well as "a little bit of neck pain."  He also stated that his pain limited his ability to function, including the ability to perform simple activities of daily living (vacuuming, taking out the trash, pushing a lawnmower, and driving a car).  She also wrote "he certainly cannot work," and he stated he had been unable to work since 1996 due to his shoulder problem.  He stated he tired engaging in other employment but that he would be in too much pain to keep up with his duties.  She concluded that the Veteran's "condition significantly affects his ability to engage in any meaningful employment and has caused significant functional deficits in regard to his activities of daily living."

A private treatment record from October 2002, regarding his chronic pain levels, noted that the Veteran had been unable to maintain a job longer than a couple of weeks, and that he had ultimately given up the job search process.  He stated he "stayed home and in bed a lot."

A private July 2004 treatment record from Dr. C.M. noted the Veteran had excellent functional improvement from being on narcotic pain medications. He was able to ride a bicycle on a frequent basis and to go fishing.  In January 2005, Dr. C.M. provided a letter describing the pain medication regime of the Veteran and stated that "despite these high doses and partial pain relief...he has not been able to recover enough function to be able to regain meaningful employment.  She described the traumatic arthritis of his left shoulder and the herniated discs in his lumbar spine.  

In April 2005, the Veteran was afforded a fee-basis VA examination by a private physician.  He was noted to have osteoarthritis of the left shoulder, and to be unable to work due to the pain and limited motion of his shoulder.  He was also noted to have osteoarthritis and herniated discs of the lumbar spine, and to be unable to work due to the chronic pain of his lumbar spine and the fatigue of his leg neuropathy.

In May 2006, the Veteran reported to Dr. C.M. that he was receiving 100 percent disability through the VA and applying for SSA benefits and requested a statement that he is chronically disabled.  The Board notes the Veteran was not in receipt of a 100 percent disability rating by the VA at the time he reported this to the private physician.  In May 2006, Dr. C.M. provided a statement that he was "permanently disabled due to his severe arthritis resulting from trauma to his left shoulder, neck and back area."  She provided another letter in August 2007 where she noted the Veteran suffered from traumatic arthritis of the left shoulder, low back pain, depression, anxiety, hypertension, and glucose intolerance.  She opined that "his traumatic arthritis of the left shoulder...is of [a] significant degree in terms of limited function, and chronic pain issues to cause him to have become totally disabled...he has a permanent and fixed disability resulting from traumatic arthritis in the left shoulder and should be considered totally disabled as a result."  In November 2009, treatment records from Dr. C.M. noted the Veteran continued to have pain management problems due to his left shoulder, back pain and sciatica.  He was noted to have moderate functional deficits.  

During his August 2010 Board hearing, the Veteran testified that he struggled with daily activities and that his left shoulder arthritis had "worked its way down into [his] lower back."  He indicated his left shoulder caused his low back disability because he had to favor the left side of his body.  He also testified that he had only ever had employment doing manual labor, and that his left shoulder makes him unable to participate in that form of employment.  

In February 2011, Dr. C.M. provided a statement that the Veteran continued to have issues with chronic left shoulder pain, cervical spine pain, and lumbar spinal discomfort.  She noted he was only able to maintain marginal functionality with chronic pain medication and "he probably will not regain adequate status to function at any sort of employment."

In February 2011, the Veteran was also afforded a VA TDIU examination.  The examiner noted that the Veteran's left shoulder precluded substantial gainful employment due to limitation of flexion and abduction which limited him from lifting or carrying and doing manual labor.  The examiner noted the Veteran could do other occupations which would not involve lifting or carrying.  She also noted the Veteran's cervical spine disorder did not preclude gainful employment and that his skin disorder did not limit his ability to obtain substantially gainful employment.  

In April 2012, Dr. C.M. provided another statement that the Veteran was permanently disabled due to his severe arthritis resulting from trauma to the left shoulder, neck and back area during service in 1988.

As the Veteran provided a statement during his August 2010 hearing that he believes his low back disability is related to his service or his left should disability, and several statements from physicians in the claims file indicate that he is partially disabled due to his low back, his claim for entitlement to TDIU is inextricably intertwined with a claim to reopen a claim of entitlement to service connection for his low back disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  On remand, the Veteran's claim to reopen a claim of entitlement to service connection for a lumbar spine disability must be adjudicated prior to readjudication of his TDIU claim.

Additionally, while the February 2011 VA examiner noted the Veteran's left shoulder precluded him from employment that involved lifting and carrying and that his cervical spine disorder and skin disorders did not individually preclude him from maintaining substantially gainful employment, the examiner did not address the cumulative effect of his service-connected disabilities on his ability to maintain employment.  On remand, an additional opinion should be sought regarding the cumulative effect of his service-connected disabilities on his employability.  The claims file indicates that the Veteran began an educational course to receive a degree in engineering and perhaps began a course to become a radiology technician, both through VA resources (Chapter 31 benefits/vocational rehabilitation).  If there are any records regarding  additionally completed training not already of contained in the claims file, the RO/AMC should attempt to obtain such records.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities in question.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Obtain any available records regarding additional educational or vocational training the Veteran may have completed through Chapter 31 benefits/vocational rehabilitation, to include college courses and/or radiology technician training.

3.  After completing the above, the Veteran should be scheduled for a fee-basis examination by a physiatrist or other physician with expertise in pain management and rehabilitation to address whether or not the Veteran's service-connected disabilities render him unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and their impact on physical and sedentary employment.  The examiner should review the claims file and a copy of this REMAND in conjunction with the examination.

The examiner should provide an opinion as to whether it is as least as likely as not that any existing chronic low back disability is proximately due to or the result of the service-connected left shoulder and/or cervical spine disabilities. Whether the service-connected disabilities serve to aggravate (cause an increase in severity) any low back disability also should be addressed.

The examiner also is requested to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities--alone, and without any reference to the Veteran's age or nonservice-connected disabilities-are sufficient to preclude substantially gainful employment in light of his professional qualifications and employment history.  The examiner should specifically consider whether any of the service connected disabilities alone, or any combined, preclude employment.

The examiner should address the Veteran's manual labor employment history, the opinion letters of Dr. C.M., the February 2008 SSA disability decision, and the Veteran's educational background and training in his or her opinion. 

A clear rational must be made for any opinion expressed.  If the examiner opines that any of the above cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations. The Veteran's intertwined claim to reopen a claim of entitlement to service connection for a lumbar spine disability also should be adjudicated.
If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



